Citation Nr: 1528282	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for headaches.

2.  Entitlement to an initial rating higher than 10 percent for degenerative arthrosis of the lumbar spine.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011, July 2012, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to attend a personal hearing with a member of the Board in June 2015, but a May 2015 communication from his attorney asked that the hearing be canceled.  His hearing request is considered withdrawn.

The record suggests that the Veteran is unemployable due to his lumbar spine.  Accordingly, a claim for TDIU has been added to the list of issues for consideration.  Further, the Veteran filed notices of disagreement (NOD) to the RO's denial of service connection for PTSD and for his right knee, both in March 2015.  These claims have also been added to the list of issues for consideration.

In this decision, the Board is granting an initial separate rating for neurological abnormalities associated with his service-connected lumbar spine.  The issue of whether he is entitled to an even higher initial rating for his lumbar spine is being REMANDED, along with the remaining issues, to the Agency of Original Jurisdiction (AOJ) for further development.






FINDING OF FACT

The Veteran's lumbar spine disability manifests with mild neurologic abnormalities.


CONCLUSION OF LAW

The criteria for initial separate 10 percent ratings for right and left mild incomplete paralysis of the sciatic nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5242, 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's low back disability is currently rated as 10 percent disabling under DC 5242, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a, DC 5237 (2014).  DC 5242 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Id.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2014).  

A note to DC 5242 indicates that neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  While the evidence pertaining to the criteria under DC 5242 requires additional development, there is clear evidence of neurologic impairment.  Accordingly, the Board will award a separate rating to compensate for those symptoms, while reserving consideration of the initial rating assigned under DC 5242 until after development has been completed. 

Complete and incomplete paralysis of the sciatic nerve is rated under DC 8520.  38 C.F.R. § 4.124a (2014).  Mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating, and is shown when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexions of the knee is weakened or (very rarely) lost.  Id.

The record shows complaints in January 2011 of having weak legs and some difficulty walking.  His gait was antalgic, and muscle strength was decreased.  He was diagnosed with lumbar radiculopathy in May 2011, and underwent a medial branch block for treatment.  The November 2011 VA examiner, however, did not objectively identify any neurologic abnormalities, and found the examination normal.  More recent VA treatment records from October and November 2014 show some radiating pain and slightly reduced muscle strength.  

Accordingly, the Board finds an initial separate rating of 10 percent is warranted for mild incomplete paralysis of the right and left legs.  The evidence shows mild symptoms of incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  A higher initial rating is not warranted unless the evidence shows moderate incomplete paralysis.  Id.  As noted above, the issue of whether he is entitled to an even higher initial rating for this disability is being remanded for additional development, therefore a more detailed discussion is not necessary.


ORDER

A separate initial rating of 10 percent under DC 8520 is granted for mild right leg radiculopathy.

A separate initial rating of 10 percent under DC 8520 is granted for mild left leg radiculopathy.


REMAND

The Veteran's headaches and lumbar spine have not been evaluated since November 2011.  The evidence suggests that each have increased in severity, therefore, updated VA examinations are warranted.

The Veteran filed a NOD in March 2015 to the RO's February 2015 denial of service connection for PTSD.  He filed a new claim in March 2015 to service connect his right knee.  The Board construes this "new" claim as a NOD to the February 2015 denial of service connection for a right knee disability.  Accordingly, these claims must be readjudicated in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's November 2011 VA examination report suggests that he is unemployable due to his lumbar spine disability.  The Board has therefore added a claim for a TDIU to the list of issues to be considered.  This issue is inextricably intertwined with his claims for increased ratings for his lumbar spine and headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the denial of service connection for PTSD and headaches.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  After completion of the above, ask the Veteran to identify all treatment he has received for his lumbar spine and his headaches, and make arrangements to obtain all records not already associated with the claims file.

Contemporaneously, ask the Veteran to complete an Application for Increased Compensation due to Unemployability, and advise him of the information and evidence needed to substantiate a claim for TDIU.

3.  After receipt of all records, make arrangements for the Veteran to have an updated VA spinal examination.  The examiner is asked to review the claims file prior to the examination, and to conduct all relevant diagnostic tests.  All neurologic abnormalities stemming from his low back disability are to be noted.  The examiner is asked whether the Veteran has intervertebral disc syndrome (IVDS) and if so, to provide an opinion on the duration of incapacitating episodes in the preceding 12-month period.

The examiner is asked to take range of motion measurements, and to ascertain from the Veteran whether he is then experiencing a flare.  If not, provide an opinion on the extent of limited motion or limited functionality during a flare up.  If unable to so opine, please provide a reason as to why (that is, whether additional evidence should be obtained or additional testing achieved, or whether the examiner has reached the limits of medical knowledge).

The examiner is asked to comment on the impact of the Veteran's lumbar spine disability on his employment, or, if he is retired, on his ability to conduct the activities and duties of his previous employment.

All opinions must be accompanied by explanatory rationale, with citations to evidence of record and to medically accepted knowledge.

4.  Schedule the Veteran for an updated headaches examination.  The examiner is asked to conduct a complete examination, and to provide an opinion on whether the Veteran's headaches are very frequent, completely prostrating and prolonged, and productive of severe economic inadaptability.

The examiner is asked to comment on the impact of the Veteran's headaches on his employment, or, if he is retired, on his ability to conduct the activities and duties of his previous employment.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


